                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 LAKIESHA STALEY,

              Plaintiff,                         Case No. 2:19-cv-11168
                                                 District Judge Paul D. Borman
 v.                                              Magistrate Judge Anthony P. Patti

 EXTENDED STAY OF
 SOUTHFIELD, LLC, et al.,

           Defendants.
_________________________/


     ORDER GRANTING IN PART DEFENDANT’S MOTION FOR
  ATTORNEY FEES, BUT DENYING AS MOOT THE REMAINDER OF
                  THE MOTION (ECF No. 22)

      This matter came before the Court for consideration of Defendant ESA

Management, LLC’s motion to compel discovery and request for attorney fees

(ECF No. 22), Plaintiff’s response in opposition (ECF No. 25), Defendant’s reply

(ECF No. 26), and the parties’ joint list of unresolved issues (ECF No. 27). The

parties indicated in their joint list of unresolved issues that they resolved all

discovery matters raised in the motion, and that the only issue remaining was

Defendant’s request for attorney fees. (ECF No. 27, PageID.369-371.) Judge

Borman referred this motion to me for a hearing and determination. (ECF No. 23.)

A hearing was held on March 10, 2020, at which counsel appeared and the Court

entertained oral argument regarding Defendant’s motion.
      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, Defendant’s motion for attorney fees is

GRANTED IN PART under Fed. R. Civ. P. 37(b)(2)(A) and (C) (where a party

fails to obey an order to provide discovery, “the court must order the disobedient

party, the attorney advising that party or both to pay the reasonable expenses,

including attorney fees, caused by the failure, unless the failure was substantially

justified or other circumstances make an award of expenses unjust”), but the

remainder of the motion is DENIED AS MOOT, as the parties have resolved all

substantive discovery matters raised in the motion. The Court having found that

Plaintiff failed to fully comply with the December 3, 2019 stipulated order

requiring complete and verified discovery responses by December 16, 2019 (ECF

No. 16), thus necessitating part but not all of the instant motion, and that some but

not all of the discovery at issue in the instant motion was not provided until the

motion was already pending, the Court awards Defendant’s counsel $1,250 in

attorney fees (a proportionate fraction of what was requested) to be paid by

Plaintiff, LaKiesha Staley, to Defendant’s counsel’s law firm, Ogletree, Deakins,

Nash, Smoak & Stewart, PLLC, in installment payments of $200/month. The first

payment must be made by April 1, 2020, with payments due on the first of every

month thereafter.

                                          2
  IT IS SO ORDERED.

Dated: March 10, 2020   ______________________
                        Anthony P. Patti
                        UNITED STATES MAGISTRATE JUDGE




                         3
